Rewbubgeb, J.
This action is for ten months’ rent due under a lease.
The defendant admits the making of the lease, but claims to have sold his business to a corporation which took possession of the premises, and that the plaintiff accepted said corporation as a tenant.
*48At the close of the defendant’s case the trial justice directed a verdict for the plaintiff, to which defendant duly excepted.
There is no evidence in the case showing any surrender of the original lease.
The evidence clearly shows that the corporation refused to make a new lease.
The direction was a proper one, and the judgment must be affirmed, with costs.
Ehelioh, Oh. J., concurs.
Judgment affirmed, with costs.